On rehearing.
PER CURIAM:
We granted a rehearing herein to correct our error in rendering a money judgment in this matter. This case was before us on original hearing on appeal from the judgment of the trial court in sustaining the peremptory exception of no cause of action. That portion of our original decree herein which reversed the judgment of the trial court is maintained, however, inasmuch as the stipulation of the parties as to the facts was for the purpose of the trial of the exception in the district court, this case is remanded for further proceedings in accordance with law and not inconsistent with our holding enunciated in our original opinion.
Reversed and remanded.